DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II, Claims 1, 4-14 in the reply filed on 11/8/21 is acknowledged.  The traversal is on the ground(s) that there would be no search burden in examining both species.  This is not found persuasive because a reflective electrically addressed liquid display crystal has properties that are different than a transmissive electrically addressed liquid display crystal resulting in a search that would be completely different than that of a transmissive electrically addressed liquid display crystal. Both liquid crystals operate in a different manner and are not interchangeable; they are also classified under different classifications. For these reasons, the search of each would be extensive and burdensome if both species were examined together. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding Claim 10, the limitations “first len” and “second len” should read “first lens” and “second lens”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent No.: US 6,437,919 B1, “Brown”) in view of Doane et al (US Patent No.: US 7,796,103 B2, “Doane”).
Regarding Claim 1, Brown discloses a holographic reproduction device (Figure 2 or 3), comprising:
At least one electrically addressed liquid crystal display panel configured to display a holographic interferogram (Figure 2 or 3, electrically addressed liquid crystal display panel 18; Column 4, l.4-20; Column 4, l.47-60); and
A first light source configured to provide first coherent light which is diffracted when transmitting through the holographic interferogram to present a holographic reproduction image (Figure 2 or 3, light source 16 is shown as diffracting, where Column 7, l.30-31 discloses coherent light).
Brown fails to disclose that a liquid crystal material of the electrically addressed liquid crystal display panel comprises smectic liquid crystal.
However, Doane discloses a similar device where a liquid crystal material of the electrically addressed liquid crystal display panel comprises smectic liquid crystal (Doane, Column 5, l.37-60 discloses the use of smectic liquid crystal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Brown to include a smectic liquid crystal material as disclosed by Doane. One would have been motivated to do so for the purpose of optimizing the stability and capability of producing and holding an image of the liquid crystal material (Doane, Column 5, l.37-60). 

Regarding Claim 4, Brown in view of Doane discloses the holographic reproduction device according to claim 1, wherein the electrically addressed liquid crystal display panel is a transmissive liquid crystal display panel (Brown, Figure 3, discloses that the electrically addressed liquid crystal display panel 18 is transmissive), and the first light source is on a side of the electrically addressed liquid crystal display panel distal to a viewing side (Brown, Figure 3, first light source 16 is distal from a viewing side).


Regarding Claim 9, Brown in view of Doane discloses the holographic reproduction device according to claim 1, wherein the first light source is a laser light source (Brown, Column 6, l.60-65).

Regarding Claim 12, Brown in view of Doane discloses a holographic reproduction system, comprising the holographic reproduction device according to claim 1 (Brown, Figure 3; Figure 10).

Regarding Claim 13, Brown in view of Doane discloses a holographic display system, comprising the holographic reproduction system according to claim 12 (Brown, Figure 3; Figure 10).

Claims 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Doane in further view of Zhang et al (US Publication No.: US 2018/0067456 A1, “Zhang”).
Regarding Claim 5, Brown in view of Doane discloses the holographic reproduction device according to claim 4.
Brown fails to disclose that the device comprises N electrically addressed liquid crystal display panel, where N is greater than or equal to 2, wherein all of the electrically addressed liquid crystal display panels are sequentially spliced, such that pictures displayed by all of the electrically addressed liquid crystal display panels are spliced to form the holographic interferogram, and any two adjacent electrically addressed liquid crystal display panels are spliced together to form a dihedral angle larger than or equal to 90 degrees and smaller than  180 degrees.
However, Zhang discloses a similar device comprising N electrically addressed liquid crystal display panel, where N is greater than or equal to 2, wherein all of the electrically addressed liquid crystal display panels are sequentially spliced, such that pictures displayed by all of the electrically addressed liquid crystal display panels are spliced to form the holographic interferogram, and any two adjacent electrically addressed liquid crystal display panels are spliced together to form a dihedral angle larger than or equal to 90 degrees and smaller than  180 degrees (Zhang, Figure 2, electrically addressed liquid crystal display panels 1; Paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Brown to have the display panels be spliced as disclosed by Zhang. One would have been motivated to do so for the purpose of individually controlling each panel thereby making it easy to distinguish each one from another (Zhang, Paragraph 0049). 

Regarding Claim 8, Brown in view of Doane and Zhang discloses the holographic reproduction device according to claim 5.

Zhang also fails to explicitly disclose that N is equal to 2. However, Zhang discloses the general environment of sequentially splicing the electrically addressed liquid crystal display panels (Zhang, Paragraph 0049). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that N is equal to 2 is the result-effective variable, and when this variable is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of producing a holographic image are realized. While Zhang does not directly disclose that N is equal to 2, Zhang does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that N is equal to 2 for the purpose of individually controlling two separate electrically addressed liquid crystal display panels thereby forming an imaging unit capable of producing a holographic image.

Regarding Claim 10, Brown in view of Doane discloses the holographic reproduction device according to claim 1, further comprising: a second lens, on the viewing side of the electrically addressed liquid crystal display panel and configured to converge light from the electrically addressed liquid crystal display panel (Brown, Figure 3, lens 26).
Brown fails to disclose a first lens, on a light outgoing path of the first light source and configured to expand light emitted from the first light source.
However, Zhang discloses a similar device comprising a first lens, on a light outgoing path of the first light source and configured to expand light emitted from the first light source (Zhang, Figure 1, first lens 51; Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Brown to include a first lens as disclosed by Zhang. One would have been motivated to do so for the purpose of expanding and collimating the light emitted from the light source unit (Zhang, Paragraph 0053). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Doane in further view of Singhal et al (US Publication No.: US 2020/0111119 A1, “Singhal).
Regarding Claim 11, Brown in view of Doane discloses the holographic reproduction device according to claim 1.
Brown fails to disclose that the holographic reproduction device is a 3D billboard or a 3D electronic label.
However, Singhal discloses a similar device where the holographic reproduction device is a 3D billboard or a 3D electronic label (Singhal, Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Brown to be a 3D billboard as disclosed by Singhal. One would have been motivated to do so for the purpose of replacing static printed media content items (Singhal, Paragraph 0024). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Doane in further view of Cottrell et al (US Patent No.: US 7,006,234 B1, “Cottrell”).
Regarding Claim 14, Brown in view of Doane discloses the holographic display system according to claim 13.
Brown fails to disclose a holographic recording system configured to generate a holographic interferogram of a recorded object, and send display data corresponding to the holographic interferogram to the electrically addressed liquid crystal display panel.
However, Cottrell discloses a holographic recording system configured to generate a holographic interferogram of a recorded object, and send display data corresponding to the holographic interferogram to the electrically addressed liquid crystal display panel (Cottrell, Figure 14; Column 5, l.39-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Brown to include a recording system as disclosed by Cottrell. One would have been motivated to do so for the purpose of dynamic shifting of the interferogram thereby improving the holographic display data (Cottrell, Column 5, l.39-45). 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, the prior art of record does not teach or suggest a holographic reproduction device comprising N electrically addressed liquid crystal display panels, where N is greater than or equal to 2, configured to display a holographic interferogram; and a first light source configured to provide first coherent light, wherein a liquid crystal material of the electrically addressed liquid crystal display panel comprises smectic liquid crystal, and the electrically addressed liquid crystal display panel is a transmissive liquid crystal display panel, wherein all of the electrically addressed liquid crystal display panel are sequentially spliced, any two adjacent electrically addressed liquid crystal display panel are spliced together to form a dihedral angle larger than or equal to 90 degrees and smaller than 180 degrees, wherein, among all of the electrically addressed liquid crystal display panels, a side distal to the viewing side of each of the electrically addressed liquid crystal display panels except a last electrically 
The prior art of Brown (US 6,437,919 B1) discloses a holographic reproduction device comprising an electrically addressed liquid crystal display panel, configured to display a holographic interferogram; and a first light source configured to provide first coherent light and the electrically addressed liquid crystal display panel is a transmissive liquid crystal display panel (Brown, Figure 2 or 3). Brown fails to disclose N electrically addressed liquid crystal display panels having a splicing function, where the electrically addressed liquid crystal display panels comprise a transflective structure and a reflective structure. The prior art of Zhang (US 2018/0067456 A1) discloses N electrically addressed liquid crystal display panels, where N is greater than or equal to 2, wherein all of the electrically addressed liquid crystal display panel are sequentially spliced, any two adjacent electrically addressed liquid crystal display panel are spliced together to form a dihedral angle larger than or equal to 90 degrees and smaller than 180 degrees (Zhang, Figure 4; Paragraph 0049). Zhang also fails to disclose the use of transflective structures and reflective structures to transmit and reflect the coherent light source in order to form the holographic image.
Therefore, Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 would be allowable by virtue of its dependence on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871